DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
Receipt is acknowledged of Information Disclosure Statements, filed 13 February 2020 and 2 June 2021, which have been placed of record in the file.  An initialed, signed and dated copy of each of the PTO-1449 or PTO-SB-08 forms is attached to this Office action.
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-11 and 20, drawn to vacuum filling machine for packing a finely divided particulate material into a bulk bag having a filling spout, classified in B65B 31/024.
II. Claims 12-19, drawn to method for packing a finely divided particulate material into a bulk bag having 20a filling spout using a vacuum filling machine, classified in B65B 57/145.
The inventions are independent or distinct, each from the other because:
Inventions II and I are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the the apparatus as claimed can be used to practice another and materially different process such as one in which the vacuum chamber is closed and the bag is filled without the requirement of:
establishing a first set of environmental conditions within the vacuum chamber using a vacuum source;
supplying a first quantity of the material into the interior of the bulk bag using the bag filling head; 
establishing a second set of environmental conditions, different from the first set of environmental conditions, within the vacuum chamber;  
supplying a second quantity of the material into the interior of the bulk bag using the bag filling head; 
monitoring the weight of the bulk bag to determine when the appropriate amount of material has been placed into the bulk bag; 
relieving the pressure or vacuum within the vacuum chamber; and  
moving the second portion apart from the first portion to enable removal of the bulk bag.

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The inventions have acquired a separate status in the art in view of their different classification; or
The inventions have acquired a separate status in the art due to their recognized divergent subject matter; or
The inventions require a different field of search (e.g., searching different CPC schemes, US classes/subclasses, or electronic resources, or employing different search strategies or search queries).
	
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Mr. William McKenna (applicant’s attorney) on 8 July 2021 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-11 and 20.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 12-19 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Claim Objections
Claim 1 is objected to because:
The word “filling” is misspelled in line 2;
The word “the” should be inserted after the word “of” in line 10;
The word “vacuum” is misspelled in line 10.
Appropriate correction is required.
Claims 2-11 are objected to because the word “apparatus” in line 1 of each claim should be changed to --machine-- for consistency with the use of the term “machine” in claim 1.
Claim 2 is objected to because the word “the” should be inserted before “first” in line 1.  Appropriate correction is required.
Claim 10 is objected to because the word “of” should be inserted after the word “form” in line 1.  Appropriate correction is required.
Claim 20 is objected to because:
The word “filling” is misspelled in line 2;
The word “the” should be inserted after the word “of” in line 10;
The word “vacuum” is misspelled in line 10.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-11 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, line 8, “the hanging loops of the bulk bag” lacks proper antecedent basis.
Claim 1, line 15, the use of the term “distal” is a relative term which renders the claim indefinite because the claim fails to positively set forth what other claimed structural element is a reference base that will give meaning to the term “distal,” i.e. distal to what other structural element.
Claim 8, line 1, “the floor” lacks proper antecedent basis.
Claim 8, line 2, the recitation “a standard sized pallet” renders the subject matter vague and indefinite.  The terminology “standard sized” is subjective which renders the claim indefinite because the terminology "standard sized" is not defined by the claim, the specification does not provide a definition for the terminology, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Since pallets come in many different shapes and sizes, it is of little meaning to 
Claim 20, line 9, “the hanging loops of the bulk bag” lacks proper antecedent basis.
Claim 20, line 15, the use of the term “distal” is a relative term which renders the claim indefinite because the claim fails to positively set forth what other claimed structural element is a reference base that will give meaning to the term “distal,” i.e. distal to what other structural element.
Claims 1, 4, 5 and 20 each include the limitation “attachment means for supporting the hanging loops of the bulk bag” which is deemed to invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The language of the claim “attachment means” fails to find a clear link in the written description because the word “attachment” cannot be found in the written description.  While the claim also makes use of the number “258” which number is found in the written description to reference “hooks/clamps” such is insufficient to satisfy the requirements of 35 USC 112(f) since “the presence or absence of such reference characters does not affect the scope of a claim.” (MPEP 608.01(m) Form of Claims).  The lack of the use of the word “attachment” in the written description renders the claim language indefinite.  Therefore, the 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
	These and any other informalities should be corrected so that the claims may particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant, regards as the invention, as required by 35 U.S.C. § 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 4 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further 
Regarding claim 4, the subject matter of claim 4 appears to be already included in claim 1.  While the language of claim 4 is not identical to the language of claim 1, it is deemed as failing to further limit the subject matter of claim 1.  
Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Maginot et al. (US 5682929) (hereinafter Maginot) in view of Korber (US 2609134).
Regarding claim 1, the Maginot reference discloses a vacuum filling machine (filling station 2, Fig. 1) for packing a finely divided particulate material (see col. 2, lines 16-20: “The method is suitable for the packaging 
a vacuum chamber (see col. 2, lines 62-66: “To fill the fabric container with the product, the filling attachment 6 is introduced into the filling connection 4. Subsequently, by means of a pump P protected by a filter F, the pressure in the filling station is reduced relative to the ambient pressure.”) formed from a first portion and a second portion connected to one another (see col. 2, lines 44-48: “The change from the filling position into the release position can be made, in that the filling station, comprising two halves movable relative to one another, can be moved toward or away from one another in a pincer-like movement.”), wherein each of said first portion and said second portion forms at least one sidewall of said vacuum chamber (filling station 2 is shown to have sidewalls, Fig. 1); 
a vacuum source for drawing a vacuum within the vacuum chamber (see col. 2, lines 64-66: “Subsequently, by means of a pump P protected by a filter F, the pressure in the filling station is reduced relative to the ambient pressure.”); 
a support framework at least partially within the second portion (supporting cage 9, Fig. 1), including at least two attachment means for 
an opening in the second portion of vacuum chamber for receiving the filling spout of the bulk bag (access port 3 of container 1 with filling connection 4 extends through filling station 2, Figs. 1-2); 
a bag filling head in fluid communication with a material supply line for providing the particulate material (filling attachment 6 which is connected to a reservoir for the pourable product, Fig. 1), the bag filling head configured to cover and seal the opening (see fig. 1 and col. 2, lines 62 and 63: “To fill the fabric container with the product, the filling attachment 6 is introduced into the filling connection 4.”); 
wherein the second portion includes a distal sidewall, a top wall (filling station 2 is shown to have sidewalls and a top wall, Fig. 1) and at least one open side when extended away from the first portion to facilitate removal of the bulk bag (see col. 2, lines 43 and 44: “In the release position, the filling station is opened so that the fabric container can be transported in or out.”).
The subject matter of claim 1 is deemed to be met by the Maginot reference.  It is noted that Maginot teaches that each of the portions has an edge defining at least part of the opening so that the opening is at least protruding into the second portion and is therefore considered as being (at least partially) in the second portion.  However, it could be argued that the opening is formed between the first and second portions, and that the 
The Korber reference discloses that it is old and well known in the relevant art to provide a vacuum filling machine (see fig. 6 - a vacuum chamber (casing 4) is formed by two portions (semi-circular or semi-elliptical shell 20 and 21) and a vacuum is drawn through conduit 6).  A bag B is located in the chamber (4).  A discharge end of chute 2 (for filling the bag with granular material) is provided with a band 10 abut which is located a circular rib 12 by which the upper end of the bag is clamped to the mouth of the chute.  The top wall of the chamber has an opening defined by upper, inner edges of each casing section which include two spaced ribs 26, 27 and a rubber gasket 28 therebetween, so that when the casing 4 is closed about the mouth of the chute 10 the mouth of the bag B will be firmly held in position and the passage occupied by the bag will be air-sealed (see figs. 1 and 1a).  Thus, the Korber reference teaches that it is old and well known in the relevant art to have an opening (defined by the upper, inner edges of the casing shell 20) in the second portion (casing shell 20) of the vacuum chamber (casing 4) for receiving the filling spout (bag mouth) of the bulk bag (bag B), and to have the filling spout (mouth of bag) sealed between the 
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the Maginot vacuum filling machine by having had the spout (access port 3) of the bag (1) of such a shape and size such that the opening (at seal 11) in the second portion (one of the halves) of the vacuum chamber (filling station 2) is for receiving the filling spout (3) of the bulk bag (1), i.e. such that the spout (3) of the bag (1) extends above the opening (at sealing lips 11) between the two halves of the vacuum chamber (filling station 2) and to have had the filling spout (access port 3 of bag 1) sealed between the upper, inner edge (at 11) of the opening in the portion of the vacuum chamber (2) and the filling head outlet (filling head connection 4), as suggested by Korber, in order to permit the upper end at the filling spout of the bag to be located outside of the vacuum chamber and would permit the elimination of one of the two sealing structures in Maginot, i.e. the sealing clamping structure (5) between the bag spout (3) and the filling head connection (4).  In this instance, a skilled artisan would have recognized that the arrangement of the bag spout outside the vacuum chamber of Korber is an alternative arrangement that can be easily incorporated into the Maginot 
Regarding claim 2, the Maginot vacuum filling machine, as modified by Korber above, discloses the apparatus of claim 1, wherein the first portion of the vacuum chamber is stationary and the second portion is slideably connected to the first portion (see Maginot, col. 2, lines 44-48: “The change from the filling position into the release position can be made, in that the filling station, comprising two halves movable relative to one another, can be moved toward or away from one another in a pincer-like movement.”  A pincer movement is capable of including one section moving relative to a stationary second section, similar to the movement of a lobster pincer claw).
Regarding claim 4, the Maginot vacuum filling machine, as modified by Korber above, discloses apparatus of claim 2, wherein the second portion (Maginot: second portion of filling station 2, Figs. 1-2) includes a frame (Maginot: cage 9, Fig. 1) and at least two attachment means (Maginot: hooks 8, Fig. 1) for hanging the bulk bag (Maginot: fabric container 1, Fig. 1) within the vacuum chamber (Maginot: Fig. 1, see col. 2, lines 56 and 57: “The fabric container is hooked by means of the lugs 7 into the hooks 8 of the filling connection 4 and, secured by a supporting cage 9.”).
Regarding claim 5, the Maginot vacuum filling machine, as modified by Korber above, discloses the apparatus of claim 4, but does not disclose 
Regarding claim 6, the Maginot vacuum filling machine, as modified by Korber above, discloses the apparatus of claim 4, wherein the bulk bag is a flexible intermediate bulk container (Maginot, col. 2, lines 22-25: “The material from which the fabric container is manufactured must be flexible and air-permeable. Preferably, a single-layer or multilayer synthetic fabric which can be reinforced at the seams is used.”).
Regarding claim 7, the Maginot vacuum filling machine, as modified by Korber above, discloses the apparatus of claim 6, but does not disclose wherein the bulk bag is between 32 inches and 48 inches in length and width 
Maginot discloses a material fill density of 80 to 170 g/L, and a preferred bag weight of 90 to 350 kilograms (col. 2, lines 17-21: “Pyrogenically produced silicic acid has an extremely low bulk density of 20 to 150 g/L and, when transferred into the fabric container, can be compacted to a filling density of 80 to 170 g/L. It is preferred to use fabric containers with a capacity of 90 to 350 kg filling weight.”). This would require bag sizes ranging from 529 liters to 4375 liters which falls within the 537 to 3020 liters of the dimensions claimed by the applicant. 
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to have further modified the Maginot vacuum filling machine by having incorporated a bulk bag with dimensions between 32 inches and 48 inches in length and width and between 32 inches and 80 inches in height when fully expanded, but not stretched, since where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. The motivation for doing so would be to utilize a bag size which fits readily available pallets for the purpose of simplifying transportation.
Regarding claim 8, the Maginot vacuum filling machine, as modified by Korber above, discloses the apparatus of claim 7, wherein the floor of 
Regarding claim 9, the Maginot vacuum filling machine, as modified by Korber above, discloses the apparatus of claim 8, but does not disclose wherein the top wall has a non-rectangular shape (overhead view of filling station 2 shows a rectangular shape with a half-circle opening for the top wall of the second portion, Fig. 2).  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to have further modified the Maginot vacuum filling machine by having had the top wall have a non-rectangular shape, since a change in shape of an element involves only routine skill in the art. The motivation for doing so would be to streamline the shape of the top wall and corresponding sidewalls of the chamber, thereby reducing the material used to form said chamber and lower production costs when producing large numbers of the chambers.
Regarding claim 10, the Maginot vacuum filling machine, as modified by Korber above, discloses the apparatus of claim 9, but does not disclose wherein the top wall is in the form a wedge (overhead view of filling station 2 shows rectangular shape with a half-circle opening for the top wall of the second portion, Fig. 2).  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to have further modified the Maginot vacuum filling machine by having had the top wall have a wedge shape, since a change in shape of an element involves only routine skill in the art. The motivation for doing so would be to streamline the shape of the top wall and corresponding sidewalls of the chamber, thereby reducing the material used to form said chamber and lower production costs when producing large numbers of the chambers.  In this instance, a skilled artisan would have recognized that a wedge shaped top wall is an appealing design feature that would have been chosen by the skilled artisan based on his personal taste. It is noted that the claim seems to lack structural features as far as a function of a wedge shaped top wall is concerned, i.e. the wedge shape top wall is provided to sealingly engage a wedge shaped recess in the corresponding other portion of the vacuum chamber top wall.
Regarding claim 11, the Maginot vacuum filling machine, as modified by Korber above, discloses the apparatus of claim 1, and also discloses further comprising a pressure source for creating positive pressure within 

    PNG
    media_image1.png
    491
    521
    media_image1.png
    Greyscale

Maginot: Annotated Figure 1
Regarding claim 20, the Maginot reference discloses vacuum filling machine for packing a finely divided particulate material (col. 2, lines 16-20: “The method is suitable for the packaging of pyrogenically produced silicic acid. Pyrogenically produced silicic acid has an extremely low bulk density of 
a vacuum chamber (see col. 2, lines 62-66: “To fill the fabric container with the product, the filling attachment 6 is introduced into the filling connection 4. Subsequently, by means of a pump P protected by a filter F, the pressure in the filling station is reduced relative to the ambient pressure.”) formed from a first portion and a second portion connected to one another (see col. 2, lines 44-48: “The change from the filling position into the release position can be made, in that the filling station, comprising two halves movable relative  to one another, can be moved toward or away from one another in a pincer-like movement.”), wherein each of said first portion and said second portion forms at least one sidewall of said vacuum chamber (filling station 2 is shown to have sidewalls, Fig. 1); 
a vacuum source for drawing a vacuum within the vacuum chamber (see col. 2, lines 64-66: “Subsequently, by means of a pump P protected by a filter F, the pressure in the filling station is reduced relative to the ambient pressure.”); 
a pressure source for creating positive pressure within the vacuum chamber (see col. 3, lines 2-6: “product is compacted in the fabric container in dependence on the negative pressure prevailing in the filling station. As 
a support framework at least partially within the second portion (supporting cage 9, Fig. 1), including two attachment means for supporting the hanging loops of the bulk bag (hooks 8 with unlabeled framework, Fig. 1); 
an opening in the second portion of vacuum chamber for receiving the filling spout of the bulk bag (access port 3 of container 1 with filling connection 4 extends through filling station 2, Figs. 1-2); 
a bag filling head in fluid communication with a material supply line for providing the particulate material (filling attachment 6, Fig. 1), the bag filling head configured to cover and seal the opening (see col. 2, lines 62 and 63: “To fill the fabric container with the product, the filling attachment 6 is introduced into the filling connection 4.”);
wherein the second portion includes a distal sidewall, a top wall (filling station 2 is shown to have sidewalls and a top wall, Fig. 1) and at least one open side when extended fully away from the first portion to facilitate removal of the bulk bag (see col. 2, lines 43 and 44: “In the release position, the filling station is opened so that the fabric container can be transported in or out.”).

The Korber reference discloses that it is old and well known in the relevant art to provide a vacuum filling machine (see fig. 6 - a vacuum chamber (casing 4) is formed by two portions (semi-circular or semi-elliptical shell 20 and 21) and a vacuum is drawn through conduit 6).  A bag B is located in the chamber (4).  A discharge end of chute 2 (for filling the bag with granular material) is provided with a band 10 abut which is located a circular rib 12 by which the upper end of the bag is clamped to the mouth of the chute.  The top wall of the chamber has an opening defined by upper, inner edges of each casing section which include two spaced ribs 26, 27 and a rubber gasket 28 therebetween, so that when the casing 4 is closed about the mouth of the chute 10 the mouth of the bag B will be firmly held in 
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the Maginot vacuum filling machine by having had the spout (access port 3) of the bag (1) of such a shape and size such that the opening (at seal 11) in the second portion (one of the halves) of the vacuum chamber (filling station 2) is for receiving the filling spout (3) of the bulk bag (1), i.e. such that the spout (3) of the bag (1) extends above the opening (at sealing lips 11) between the two halves of the vacuum chamber (filling station 2) and to have had the filling spout (access port 3 of bag 1) sealed between the upper, inner edge (at 11) of the opening in the portion of the vacuum chamber (2) and the filling head outlet (filling head connection 4), as suggested by Korber, in order to permit the upper end at the filling spout of the bag to be located outside of the vacuum chamber and would permit the elimination of 
Additionally, the Maginot vacuum filling machine, as modified by Korber above, does not expressly disclose four attachment means for supporting the hanging loops of the bulk bag (hooks 8 with unlabeled framework, Fig. 1).  Maginot discloses at least two attachment means for supporting the hanging loops of the bulk bag (hooks 8 hold container 1 by lugs 7, Fig. 1).  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to have further modified the Maginot vacuum filling machine by having incorporated four attachment means for hanging the bulk bag within the vacuum chamber instead of two attachment means, since a mere duplication of essential working part of device involves only routine skill in the art. The motivation for doing so would be to have equal support for the purpose of preventing tearing of the bag lugs by more evenly distributing the weight of the bag.
Finally, the Maginot vacuum filling machine, as modified by Korber above, does not expressly disclose wherein the second portion includes a 
 It would have been obvious to one of ordinary skill in the art at the time the invention was made to make the second portion including a wedge shaped top wall having a distal width greater than its proximal width, since a change in shape of an element involves only routine skill in the art. The motivation for doing so would be to streamline the shape of the top wall and corresponding sidewalls of the chamber, thereby reducing the material used to form said chamber and lower production costs when producing large numbers of the chambers.  In this instance, a skilled artisan would have recognized that a wedge shaped top wall having a distal width greater than its proximal width is an appealing design feature that would have been chosen by the skilled artisan based on his personal taste. It is noted that the claim seems to lack structural features as far as a function of a wedge shaped top wall is concerned, i.e. the wedge shape top wall is provided to sealingly engage a wedge shaped recess in the corresponding other portion of the vacuum chamber top wall.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over the prior art as applied to claim 2 above, and further in view of Fagniart (US 3928940).
Regarding claim 3, the Maginot vacuum filling machine, as modified by Korber above, discloses the apparatus of claim 2, but does not disclose a set of guide tracks upon which 25the second portion may slide away from the first portion.  However, the Fagniart reference discloses a similar type of vacuum sealing machine in which it is shown to be old and well known in the relevant art to provide a vacuum chamber (defined by first portion 17 and second portion 20) in which the second portion (20) slides relative to the first portion (17).  The vacuum filling apparatus includes a set of guide tracks (horizontal steel bars 22, 23 - see fig. 1) upon which 25the second portion (20) may slide away from the first portion (17).  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to have further modified the Maginot vacuum filling machine by having incorporated a set of guide tracks upon which 25the second portion may slide away from the first portion, as suggested by Fagniart, in order to support the weight of the moving second portion and make for easier opening/closing of the two vacuum chamber portions.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Nyhof et al. (US ‘144) shows a bulk bag which has four bag loops 12 and four bag loop hangers 109.
Schaffer et al. (US ‘301) shows two halves for forming a vacuum chamber (cage 3), and the cage is open at the bottom and the container (bag) is positioned on a pallet during the filling process.
Derby (US ‘339) discloses a vacuum filling machine with a chamber closed by a door.
Carter (US ‘465) discloses a vacuum filling machine with a chamber having two halves.  As seen in fig. 3 the top wall or bottom wall has a wedge shape (the dotted line).
Nishiyama et al. (US ‘918) discloses a vacuum filling machine including a vacuum chamber with a top portion and a bottom portion which may be move apart.  The pressure may be reduced (by pump P) and raised (by valves 52 and 53).
Mechalas (US ‘044) discloses a vacuum filling machine including a vacuum chamber formed by two portions (fig. 7).  The top wall of one portion mates with the top of the other portion to seal the chamber.
Passinin (US ‘149) discloses a vacuum filling machine including a bag spout which extends through the opening formed between the top wall portions (14a and 14b).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN F. GERRITY whose telephone number is (571)272-4460.  The examiner can normally be reached on Monday - Friday (8:30-5:00).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. If you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the 


/STEPHEN F. GERRITY/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        12 July 2021